DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-18 are pending in this application.  Claims 1-18 are rejected in this office action.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 and its dependent claim are indefinite as to the repetitive use of “mixed beer.”  If Applicant intends an alcohol-dree mixed beer beverage and a reduced-alcohol mixed beer beverage then this should be clearly set forth.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

s 1-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sugitani et al (EP 0483755) and Nishimoto et al (US 6294360) in view of Dietlin et al (US 6992218 corresponding to CN 1556694) and Liu Jing (Seven Steps for Designing Food Formulas).
As to claims 1-18, Sugitani et al disclose food compositions containing a trehalulose syrup comprising trehalulose and isomaltulose (see entire document, especially Table 2 and the Examples).
As to claims 1-18, Nishimoto et al teach food, animal feed, cosmetic, and pharmaceutical compositions comprising a trehalulose syrup (see entire patent).  Nishimoto et al specifically teach milk products, pudding/dessert products, baked goods, fat products, alcoholic and nonalcoholic beverages, meat products, sweets, animal feeds, cosmetics, and pharmaceuticals (see column 5, line 38 to column 6, line 40 and the examples).  It is noted that Nishimoto et al teach a maltose/trehalose converting enzyme which would obviously result in the production of maltulose and trehalulose. It is further noted that, as set forth above, Sugitani et al teach the presence of trehalulose and isomaltulose in a trehalulose syrup. 
The claims appear to differ as to the recitation of improving stability using trehalulose and isomaltulose as an antioxidant and the specific recitation of an oxidation-sensitive component.
Dietlin et al disclose the antioxidant properties of trehalulose and isomaltulose (see entire patent, especially column 5, lines 26-34).
Liu Jing discloses that it is well-known in the art and common technical knowledge that the antioxidant effect of the cooperative use of two or more antioxidative substances is usually greater than the antioxidant effect of the exclusive use of only one antioxidative substance (see supplied translation).
Sugitani et al and Nishimoto et al specifically teach foods that obviously contain oxidation sensitive components including fatty acids. For example, as set forth above, Nishimoto et al specifically teach milk products, pudding/dessert products, baked goods, fat products, alcoholic and nonalcoholic beverages, meat products, sweets, animal feeds, cosmetics, and pharmaceuticals which are the same as that claimed.  It is noted that the compositions taught by Nishimoto et al (including milk products, pudding/dessert products, baked goods, fat products, alcoholic and nonalcoholic beverages, meat products, sweets, animal feeds, cosmetics, and pharmaceuticals) are the same as that disclosed by Applicant.  It is notoriously well-known that food, animal feeds, cosmetics, and pharmaceuticals contain oxidation sensitive components such as fatty acids. Certainly, a reading of conventional product labels, for any of the claimed foods, will show the presence of oxidation sensitive components.     
It would have been obvious to a person of ordinary skill in the art, at the time the invention was made, to use trehalulose and isomaltulose as antioxidants in compositions containing an oxidation sensitive component to improve stability because the art has recognized the use of trehalulose and isomaltulose as antioxidants to improve stability.  Applicant is using known components for their art-recognized function to obtain no more than expected results.  In the absence of a showing to the contrary, Applicant's results are not unexpected.
Once the art has recognized the use of trehalulose and isomaltulose as antioxidants to improve stability, it would be obvious, well-within the skill of the art, and expected to use trehalulose and isomaltulose as antioxidants in compositions containing an oxidation sensitive component to improve stability.  The selection and manipulation of amounts would be expected, within the skill of the art, obvious, and at most is seen as no more than optimization.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE A WONG whose telephone number is (571)272-1411.  The examiner can normally be reached on Tuesday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571) 272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LESLIE A WONG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

LAW
August 13, 2021